                     Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20      Page 1 of 30
                                                                          CLOSED,TRANSFERRED − 2327
                                  United States District Court
                         Southern District of West Virginia (Charleston)
                          CIVIL DOCKET FOR CASE #: 2:12−cv−04791

Smith et al v. Ethicon, Inc. et al                          Date Filed: 08/28/2012
Assigned to: Judge Joseph R. Goodwin                        Date Terminated: 05/28/2020
Lead case: 2:12−md−02327                                    Jury Demand: Plaintiff
Member cases:                                               Nature of Suit: 365 Personal Inj. Prod. Liability
  2:13−cv−30669                                             Jurisdiction: Diversity
  2:13−cv−10010
  2:13−cv−19841
  2:13−cv−19988
  2:14−cv−22872
  2:15−cv−02354
  2:15−cv−11585
  2:15−cv−12005
  2:16−cv−09135
  2:18−cv−00439
  2:13−cv−06856
  2:13−cv−09729
  2:15−cv−05209
  2:15−cv−07103
  2:14−cv−28729
  2:15−cv−02881
  2:17−cv−03901
  2:17−cv−03924
  2:17−cv−03935
  2:17−cv−03955
  2:17−cv−03957
  2:17−cv−03958
  2:17−cv−04055
  2:17−cv−04072
  2:14−cv−00188
  2:17−cv−04113
  2:17−cv−04168
  2:17−cv−04208
  2:17−cv−04229
  2:17−cv−04231
  2:15−cv−01889
  2:17−cv−04245
  2:17−cv−04261
  2:17−cv−04264
  2:12−cv−00269
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 2 of 30
2:12−cv−00490
2:13−cv−30724
2:17−cv−03310
2:17−cv−04325
2:17−cv−04324
2:17−cv−04328
2:12−cv−01124
2:17−cv−04361
2:17−cv−04373
2:17−cv−04364
2:12−cv−01477
2:12−cv−01661
2:12−cv−02027
2:12−cv−02060
2:17−cv−04441
2:12−cv−02103
2:12−cv−02140
2:12−cv−02148
2:12−cv−02183
2:12−cv−02280
2:12−cv−02422
2:17−cv−04501
2:12−cv−02971
2:17−cv−04510
2:17−cv−04517
2:12−cv−03135
2:17−cv−04518
2:12−cv−03159
2:12−cv−03225
2:12−cv−03246
2:17−cv−04576
2:12−cv−03984
2:12−cv−04039
2:17−cv−04603
2:17−cv−04608
2:17−cv−04611
2:17−cv−03331
2:17−cv−04620
2:17−cv−03335
2:17−cv−04622
2:12−cv−04330
2:12−cv−04331
2:12−cv−04586
2:18−cv−00012
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 3 of 30
2:12−cv−04475
2:18−cv−00040
2:18−cv−00046
2:12−cv−04770
2:12−cv−04846
2:12−cv−05305
2:18−cv−00084
2:12−cv−06033
2:12−cv−06034
2:12−cv−06198
2:12−cv−06199
2:12−cv−06315
2:17−cv−02021
2:12−cv−06381
2:12−cv−06565
2:18−cv−00242
2:18−cv−00250
2:12−cv−06893
2:18−cv−00265
2:18−cv−00273
2:12−cv−07229
2:12−cv−07354
2:18−cv−00318
2:12−cv−07472
2:12−cv−07930
2:12−cv−07934
2:12−cv−08014
2:12−cv−08095
2:18−cv−00354
2:18−cv−00361
2:12−cv−08464
2:13−cv−00129
2:18−cv−00395
2:12−cv−08721
2:12−cv−09097
2:12−cv−09245
2:18−cv−00481
2:17−cv−03358
2:13−cv−00004
2:13−cv−00006
2:13−cv−00097
2:13−cv−00249
2:17−cv−03724
2:13−cv−01099
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 4 of 30
2:13−cv−01090
2:13−cv−01239
2:13−cv−01269
2:13−cv−01293
2:13−cv−01294
2:16−cv−02632
2:16−cv−06001
2:13−cv−01463
2:17−cv−03725
2:13−cv−01686
2:14−cv−11013
2:13−cv−01770
2:13−cv−19973
2:13−cv−02654
2:13−cv−20086
2:13−cv−02529
2:16−cv−11887
2:13−cv−03073
2:13−cv−03940
2:13−cv−04358
2:17−cv−00413
2:13−cv−04596
2:13−cv−04554
2:13−cv−04726
2:17−cv−02925
2:18−cv−00852
2:18−cv−00856
2:18−cv−00858
2:13−cv−05901
2:13−cv−05886
2:18−cv−00893
2:13−cv−06349
2:13−cv−06802
2:13−cv−07262
2:13−cv−07222
2:13−cv−07246
2:13−cv−07252
2:13−cv−07532
2:14−cv−12347
2:18−cv−00974
2:18−cv−01551
2:13−cv−09300
2:13−cv−15325
2:13−cv−09572
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 5 of 30
2:13−cv−09643
2:13−cv−19331
2:13−cv−10177
2:13−cv−10600
2:13−cv−10450
2:13−cv−10672
2:18−cv−01146
2:13−cv−11080
2:13−cv−11272
2:13−cv−23255
2:13−cv−11726
2:13−cv−12092
2:13−cv−12704
2:14−cv−17652
2:13−cv−13073
2:13−cv−13080
2:13−cv−13232
2:13−cv−25003
2:15−cv−04517
2:15−cv−04521
2:15−cv−08211
2:13−cv−13930
2:13−cv−14085
2:13−cv−14115
2:13−cv−14355
2:13−cv−14319
2:18−cv−01275
2:13−cv−14634
2:13−cv−14718
2:13−cv−14809
2:12−cv−05135
2:13−cv−14888
2:13−cv−15087
2:18−cv−01295
2:13−cv−15365
2:13−cv−15410
2:13−cv−15540
2:13−cv−15771
2:13−cv−15727
2:13−cv−15921
2:13−cv−16036
2:13−cv−16273
2:13−cv−16317
2:13−cv−16878
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 6 of 30
2:13−cv−16936
2:13−cv−17012
2:13−cv−17013
2:13−cv−17475
2:13−cv−17566
2:13−cv−17886
2:13−cv−18757
2:13−cv−18603
2:13−cv−18652
2:13−cv−19725
2:17−cv−03338
2:13−cv−20008
2:17−cv−03514
2:13−cv−20332
2:13−cv−19562
2:17−cv−02781
2:13−cv−20646
2:13−cv−20787
2:13−cv−21351
2:13−cv−21483
2:13−cv−19692
2:19−cv−00080
2:17−cv−00524
2:13−cv−22370
2:13−cv−22420
2:13−cv−22545
2:13−cv−22847
2:13−cv−23268
2:13−cv−23274
2:17−cv−04543
2:17−cv−04556
2:13−cv−26408
2:13−cv−23505
2:13−cv−24191
2:13−cv−24588
2:12−cv−01926
2:13−cv−25040
2:14−cv−06252
2:14−cv−14242
2:13−cv−25095
2:13−cv−25339
2:17−cv−03526
2:13−cv−26358
2:17−cv−02199
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 7 of 30
2:13−cv−26736
2:17−cv−03866
2:13−cv−27100
2:13−cv−27200
2:13−cv−28084
2:13−cv−01460
2:13−cv−29593
2:17−cv−03764
2:13−cv−31020
2:13−cv−31636
2:13−cv−31570
2:13−cv−32015
2:13−cv−32341
2:14−cv−23325
2:15−cv−05222
2:13−cv−32395
2:16−cv−11702
2:17−cv−00598
2:13−cv−33443
2:13−cv−33420
2:13−cv−33436
2:17−cv−03868
2:14−cv−21528
2:14−cv−00059
2:14−cv−00055
2:13−cv−19055
2:13−cv−00134
2:14−cv−00755
2:14−cv−00750
2:13−cv−13714
2:14−cv−01379
2:14−cv−01376
2:14−cv−01383
2:14−cv−01384
2:14−cv−01386
2:14−cv−01855
2:13−cv−01128
2:14−cv−02254
2:13−cv−16990
2:16−cv−06525
2:14−cv−11927
2:14−cv−02090
2:17−cv−02265
2:14−cv−03449
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 8 of 30
2:14−cv−02945
2:14−cv−02952
2:17−cv−03871
2:14−cv−05497
2:14−cv−05504
2:14−cv−06219
2:14−cv−07191
2:14−cv−07414
2:14−cv−07124
2:14−cv−07706
2:14−cv−09354
2:14−cv−09418
2:14−cv−09501
2:17−cv−03597
2:17−cv−03598
2:14−cv−10641
2:14−cv−10731
2:14−cv−10884
2:17−cv−03607
2:14−cv−11347
2:14−cv−11434
2:17−cv−03939
2:14−cv−12183
2:14−cv−12277
2:14−cv−12407
2:14−cv−12593
2:14−cv−12789
2:17−cv−03621
2:14−cv−13951
2:14−cv−14666
2:14−cv−15094
2:12−cv−08494
2:17−cv−02381
2:14−cv−16295
2:17−cv−03893
2:14−cv−16620
2:14−cv−16787
2:17−cv−03641
2:14−cv−17174
2:14−cv−17181
2:14−cv−17303
2:14−cv−17337
2:14−cv−17367
2:14−cv−18220
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 9 of 30
2:14−cv−18414
2:13−cv−19382
2:14−cv−19943
2:14−cv−19947
2:14−cv−20380
2:14−cv−20472
2:14−cv−20783
2:14−cv−22360
2:14−cv−22529
2:14−cv−22690
2:14−cv−22930
2:16−cv−08885
2:14−cv−23938
2:14−cv−24011
2:14−cv−24320
2:14−cv−24479
2:14−cv−24623
2:14−cv−24748
2:14−cv−25159
2:14−cv−25604
2:14−cv−25743
2:14−cv−26048
2:14−cv−26214
2:14−cv−27048
2:14−cv−27229
2:14−cv−27267
2:14−cv−27281
2:14−cv−27445
2:14−cv−27651
2:14−cv−27697
2:14−cv−28346
2:14−cv−28383
2:14−cv−28384
2:14−cv−28490
2:14−cv−28501
2:14−cv−28503
2:14−cv−28515
2:14−cv−28532
2:14−cv−28536
2:14−cv−28539
2:14−cv−28544
2:14−cv−28545
2:14−cv−28548
2:14−cv−28620
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 10 of 30
2:14−cv−28635
2:14−cv−29089
2:14−cv−29115
2:14−cv−29117
2:14−cv−29130
2:14−cv−29136
2:14−cv−29146
2:14−cv−08564
2:14−cv−29999
2:14−cv−31166
2:14−cv−31208
2:15−cv−00385
2:15−cv−00541
2:13−cv−01573
2:15−cv−00801
2:15−cv−00848
2:15−cv−00905
2:15−cv−00930
2:15−cv−00976
2:15−cv−01064
2:15−cv−01356
2:15−cv−02446
2:15−cv−02652
2:15−cv−02800
2:15−cv−02880
2:15−cv−02933
2:15−cv−03272
2:15−cv−03328
2:15−cv−03349
2:15−cv−03919
2:15−cv−04412
2:15−cv−05185
2:15−cv−05206
2:15−cv−05261
2:15−cv−05324
2:15−cv−05600
2:15−cv−05914
2:15−cv−06033
2:15−cv−06063
2:15−cv−06125
2:15−cv−06253
2:15−cv−06967
2:15−cv−07038
2:17−cv−03704
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 11 of 30
2:17−cv−00745
2:15−cv−07603
2:15−cv−07647
2:15−cv−07759
2:15−cv−07789
2:15−cv−07928
2:15−cv−08113
2:15−cv−08119
2:15−cv−08133
2:15−cv−08276
2:15−cv−08439
2:15−cv−08736
2:15−cv−08952
2:15−cv−09652
2:15−cv−11084
2:15−cv−11247
2:14−cv−06320
2:15−cv−11666
2:15−cv−11658
2:15−cv−11659
2:15−cv−11930
2:15−cv−12541
2:15−cv−12908
2:15−cv−12934
2:15−cv−13080
2:15−cv−13234
2:15−cv−13660
2:15−cv−14159
2:15−cv−14339
2:15−cv−14404
2:15−cv−14485
2:15−cv−14545
2:15−cv−14848
2:15−cv−15333
2:15−cv−15593
2:15−cv−15749
2:15−cv−15790
2:15−cv−16096
2:15−cv−16155
2:15−cv−16353
2:15−cv−16549
2:16−cv−00178
2:16−cv−00280
2:16−cv−00294
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 12 of 30
2:16−cv−00384
2:14−cv−14091
2:16−cv−00935
2:16−cv−01497
2:16−cv−01671
2:16−cv−01705
2:16−cv−02536
2:16−cv−02579
2:16−cv−02692
2:16−cv−02839
2:16−cv−02962
2:12−cv−05332
2:16−cv−03358
2:16−cv−03562
2:16−cv−03726
2:16−cv−03761
2:16−cv−03798
2:16−cv−03889
2:16−cv−03894
2:16−cv−03929
2:16−cv−03919
2:16−cv−03920
2:16−cv−03921
2:16−cv−05454
2:16−cv−04362
2:13−cv−14272
2:13−cv−28616
2:12−md−02327
2:16−cv−04866
2:16−cv−05175
2:16−cv−05286
2:16−cv−05417
2:17−cv−00846
2:16−cv−06140
2:18−cv−01550
2:16−cv−06210
2:16−cv−06252
2:16−cv−06334
2:16−cv−06473
2:16−cv−06459
2:16−cv−06765
2:16−cv−06807
2:16−cv−06790
2:17−cv−00878
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 13 of 30
2:17−cv−00881
2:16−cv−07137
2:16−cv−07233
2:16−cv−07731
2:16−cv−08000
2:16−cv−08011
2:16−cv−08013
2:16−cv−08164
2:16−cv−08237
2:16−cv−08248
2:16−cv−08411
2:16−cv−08743
2:16−cv−08888
2:16−cv−08879
2:16−cv−08923
2:16−cv−08898
2:17−cv−00913
2:16−cv−09003
2:16−cv−09049
2:16−cv−09069
2:16−cv−09071
2:16−cv−09128
2:12−cv−08269
2:16−cv−09283
2:16−cv−09651
2:16−cv−09839
2:16−cv−09883
2:16−cv−10178
2:12−cv−06686
2:16−cv−10320
2:16−cv−10321
2:16−cv−10326
2:15−cv−00864
2:16−cv−10680
2:16−cv−10713
2:16−cv−10810
2:16−cv−10955
2:16−cv−11039
2:16−cv−11121
2:16−cv−11126
2:16−cv−11306
2:16−cv−11980
2:16−cv−11928
2:16−cv−12028
                Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 14 of 30
2:16−cv−12024
2:16−cv−12132
2:16−cv−12218
2:16−cv−12232
2:16−cv−12322
2:16−cv−12479
2:16−cv−12554
2:16−cv−12663
2:17−cv−01121
2:17−cv−01123
2:17−cv−01118
2:17−cv−01102
2:17−cv−01207
2:13−cv−32770
2:17−cv−01259
2:13−cv−12719
2:17−cv−01380
2:17−cv−01431
2:17−cv−01524
2:17−cv−01519
2:17−cv−01536
2:17−cv−01609
2:17−cv−01621
2:17−cv−01623
2:17−cv−01892
2:17−cv−01895
2:14−cv−07398
2:14−cv−15950
2:17−cv−01929
2:17−cv−01960
2:17−cv−01967
2:14−cv−10404
2:17−cv−02623
2:17−cv−02637
2:17−cv−02668
2:13−cv−30481
2:17−cv−02665
2:17−cv−02702
2:17−cv−02851
2:17−cv−02870
2:17−cv−02945
2:17−cv−03056
2:17−cv−03236
2:17−cv−03237
                     Case 3:20-cv-00851-AC   Document 97    Filed 05/29/20     Page 15 of 30
   2:17−cv−03239
   2:17−cv−03245
Cause: 28:1332 Diversity−Product Liability
Plaintiff
Barbara Smith                                   represented by William J. Doyle , II
                                                               DOYLE LOWTHER
                                                               Suite 275
                                                               4400 NE 77th Avenue
                                                               Vancouver, WA 98662
                                                               360/818−9320
                                                               Fax: 360/818−9320
                                                               Email: bill@doylelowther.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Christopher W. Cantrell
                                                              DOYLE LOWTHER
                                                              Suite 275
                                                              4400 NE 77th Avenue
                                                              Vancouver, WA 98662
                                                              360/818−9320
                                                              Fax: 360/450−3116
                                                              Email: chris@doyleapc.com
                                                              TERMINATED: 01/10/2020

                                                              John Lowther
                                                              DOYLE LOWTHER
                                                              Suite 275
                                                              4400 NE 77th Avenue
                                                              Vancouver, WA 98662
                                                              360−818−9320
                                                              Fax: 360−450−3116
                                                              Email: john@doylelowther.com
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Gary Smith                                      represented by William J. Doyle , II
                                                               (See above for address)
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Christopher W. Cantrell
                                                              (See above for address)
                                                              TERMINATED: 01/10/2020

                                                              John Lowther
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED


V.
Defendant
                Case 3:20-cv-00851-AC   Document 97     Filed 05/29/20    Page 16 of 30
Ethicon, Inc.                              represented by Christy D. Jones
                                                          BUTLER SNOW
                                                          P. O. Box 6010
                                                          Ridgeland, MS 39158−6010
                                                          601/948−5711
                                                          Fax: 601/985−4500
                                                          Email: christy.jones@butlersnow.com
                                                          LEAD ATTORNEY
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                         David B. Thomas
                                                         THOMAS COMBS & SPANN
                                                         P. O. Box 3824
                                                         Charleston, WV 25338−3824
                                                         304/414−1800
                                                         Fax: 304/414−1801
                                                         Email: dthomas@tcspllc.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Melissa A. Merk
                                                         DRINKER BIDDLE & REATH
                                                         Suite 2000
                                                         One Logan Square
                                                         Philadelphia, PA 19103−6996
                                                         215/988−2700
                                                         Fax: 215/988−2757
                                                         Email: melissa.merk@faegredrinker.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Molly E. Flynn
                                                         DRINKER BIDDLE & REATH
                                                         Suite 2000
                                                         One Logan Square
                                                         Philadelphia, PA 19103−6996
                                                         215/988−2700
                                                         Fax: 215/988−2757
                                                         Email: molly.flynn@faegredrinker.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Philip J. Combs
                                                         THOMAS COMBS & SPANN
                                                         P. O. Box 3824
                                                         Charleston, WV 25338−3824
                                                         304/414−1800
                                                         Fax: 304/414−1801
                                                         Email: pcombs@tcspllc.com
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Susan M. Robinson
                                                         THOMAS COMBS & SPANN
Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20   Page 17 of 30
                                       P. O. Box 3824
                                       Charleston, WV 25338−3824
                                       304/414−1800
                                       Fax: 304/414−1801
                                       Email: srobinson@tcspllc.com
                                       LEAD ATTORNEY
                                       ATTORNEY TO BE NOTICED

                                       Susanna Moore Moldoveanu
                                       BUTLER SNOW
                                       Suite 500
                                       6075 Poplar Avenue
                                       Memphis, TN 38119
                                       901/680−7339
                                       Fax: 901/680−7201
                                       Email: susanna.moldoveanu@butlersnow.com
                                       LEAD ATTORNEY
                                       ATTORNEY TO BE NOTICED

                                       Amy M. Pepke
                                       BUTLER SNOW
                                       Suite 500
                                       6075 Poplar Avenue
                                       Memphis, TN 38119
                                       901/680−7200
                                       Fax: 901/680−7201
                                       Email: Amy.Pepke@butlersnow.com
                                       ATTORNEY TO BE NOTICED

                                       Kari L. Sutherland
                                       BUTLER SNOW
                                       P. O. Box 1138
                                       Oxford, MS 38655
                                       901/680−7354
                                       Fax: 901/680−7201
                                       Email: kari.sutherland@butlersnow.com
                                       PRO HAC VICE
                                       ATTORNEY TO BE NOTICED

                                       Laura H. Dixon
                                       BUTLER SNOW
                                       P. O. Box 6010
                                       Ridgeland, MS 39158−6010
                                       601/985−4584
                                       Fax: 601/985−4500
                                       Email: laura.dixon@butlersnow.com
                                       TERMINATED: 05/05/2014
                                       ATTORNEY TO BE NOTICED

                                       Margaret H. Loveman
                                       BUTLER SNOW
                                       Suite 1000
                                       1819 Fifth Avenue North
                                       Birmingham, AL 35203
                                       601−948−5711
                    Case 3:20-cv-00851-AC   Document 97   Filed 05/29/20     Page 18 of 30
                                                            Fax: 205−297−2201
                                                            Email: margaret.loveman@butlersnow.com
                                                            ATTORNEY TO BE NOTICED

                                                            Michael B. Hewes
                                                            BUTLER SNOW
                                                            Suite 204
                                                            1300 25th Avenue
                                                            Gulfport, MS 39501
                                                            228/575−3039
                                                            Fax: 228/868−1531
                                                            Email: michael.hewes@butlersnow.com
                                                            ATTORNEY TO BE NOTICED

                                                            William M. Gage
                                                            BUTLER SNOW
                                                            P. O. Box 6010
                                                            Ridgeland, MS 39158−6010
                                                            601/985−4561
                                                            Fax: 601/985−4500
                                                            Email: william.gage@butlersnow.com
                                                            ATTORNEY TO BE NOTICED

Defendant
Ethicon, LLC                                   represented by Molly E. Flynn
TERMINATED: 05/11/2017                                        (See above for address)
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            William M. Gage
                                                            (See above for address)
                                                            ATTORNEY TO BE NOTICED

Defendant
Johnson & Johnson                              represented by Christy D. Jones
                                                              (See above for address)
                                                              LEAD ATTORNEY
                                                              PRO HAC VICE
                                                              ATTORNEY TO BE NOTICED

                                                            David B. Thomas
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Melissa A. Merk
                                                            (See above for address)
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Molly E. Flynn
                                                            (See above for address)
                                                            LEAD ATTORNEY
                  Case 3:20-cv-00851-AC        Document 97       Filed 05/29/20     Page 19 of 30
                                                                   ATTORNEY TO BE NOTICED

                                                                   Philip J. Combs
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Susan M. Robinson
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Susanna Moore Moldoveanu
                                                                   (See above for address)
                                                                   LEAD ATTORNEY
                                                                   ATTORNEY TO BE NOTICED

                                                                   Amy M. Pepke
                                                                   (See above for address)
                                                                   ATTORNEY TO BE NOTICED

                                                                   Kari L. Sutherland
                                                                   (See above for address)
                                                                   PRO HAC VICE
                                                                   ATTORNEY TO BE NOTICED

                                                                   Laura H. Dixon
                                                                   (See above for address)
                                                                   TERMINATED: 05/05/2014
                                                                   ATTORNEY TO BE NOTICED

                                                                   Margaret H. Loveman
                                                                   (See above for address)
                                                                   ATTORNEY TO BE NOTICED

                                                                   Michael B. Hewes
                                                                   (See above for address)
                                                                   ATTORNEY TO BE NOTICED

                                                                   William M. Gage
                                                                   (See above for address)
                                                                   ATTORNEY TO BE NOTICED


Date Filed    #   Docket Text

08/28/2012   Ï1   SHORT FORM COMPLAINT. Filing Fee $350.00. Receipt # 0425−1966991. (Attachment: # 1
                  Civil Cover Sheet) (tmh) (Entered: 08/29/2012)

08/29/2012   Ï2   SUMMONS ISSUED by the Clerk on behalf of Gary Smith, Barbara Smith for Ethicon, Inc.,
                  Ethicon, LLC, Johnson & Johnson, re: 1 Complaint, returnable 21 days. Original Summons and 2
                  copies for each defendant returned to plaintiff's counsel for service. (tmh)

08/29/2012   Ï3   TRANSMITTED PRETRIAL ORDER 12 (Master and Short Form Complaint and Master
                  Responsive Pleadings; Direct Filing) entered on 08/22/2012 in MDL 2327 to attorneys in member
                    Case 3:20-cv-00851-AC          Document 97        Filed 05/29/20      Page 20 of 30

                    case. (Attachments: # 1 Master Long Form Complaint, # 2 Short Form Complaint, # 3 Master
                    Answer and Jury Demands, # 4 Exhibit A) (klc)

09/14/2012    Ï4    SUMMONS RETURNED EXECUTED for Ethicon, Inc., re: 1 Complaint. Ethicon, Inc. served on
                    9/4/2012, answer due 9/25/2012. (Doyle, William)

09/14/2012    Ï5    SUMMONS RETURNED EXECUTED for Johnson & Johnson, re: 1 Complaint. Johnson &
                    Johnson served on 9/4/2012, answer due 9/25/2012. (Doyle, William)

10/10/2012    Ï6    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Christy D. Jones on behalf of Ethicon, Inc., Johnson & Johnson. (Jones, Christy)

10/17/2012    Ï7    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by David B. Thomas on behalf of Ethicon, Inc., Johnson & Johnson. (Thomas, David)

10/17/2012    Ï8    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by William M. Gage on behalf of Ethicon, Inc., Johnson & Johnson. (Gage, William)

10/17/2012    Ï9    NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Philip J. Combs on behalf of Ethicon, Inc., Johnson & Johnson. (Combs, Philip)

10/17/2012   Ï 10   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Susan M. Robinson on behalf of Ethicon, Inc., Johnson & Johnson. (Robinson, Susan)

10/19/2012   Ï 11   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Kari L. Sutherland on behalf of Ethicon, Inc., Johnson & Johnson. (Sutherland, Kari)

10/25/2012   Ï 12   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Laura H. Dixon on behalf of Ethicon, Inc., Johnson & Johnson. (Dixon, Laura)

12/26/2012   Ï 13   AMENDED SHORT FORM COMPLAINT filed by Barbara Smith, Gary Smith against Ethicon,
                    Inc., Ethicon, LLC, Johnson & Johnson. (Doyle, William)

05/05/2014   Ï 14   ORDER: Based on representation of counsel that Laura H. Dixon no longer represents any party in
                    this MDL or any party in any member case, the above named counsel is terminated where she
                    appears as counsel for any party in this MDL and in any member case. Signed by Judge Joseph R.
                    Goodwin on 5/5/2014. (cc: attys; any unrepresented party) (all) (Entered: 05/09/2014)

01/29/2016   Ï 15   ORDER on Motions filed in MDL 2327: denying, as moot, MOTION by Doyle Lowther LLP for
                    Change of Address in MDL No. 2327 and each individual member case in which Doyle Lowther
                    LLP is associated; granting AMENDED MOTION by William J. Doyle II, John Lowther,
                    Christopher W. Cantrell of Doyle Lowther LLP for Change of Address. The Clerk is DIRECTED to
                    update William J. Doyle II, John Lowther, and Chris Cantrell's information, as set forth in the
                    Motion, both on the main master docket and for each individual member case in MDL 2327 with
                    which said attorneys are associated. Signed by Judge Joseph R. Goodwin on 1/29/2016. (cc: attys;
                    any unrepresented party) (kp)

10/25/2016   Ï 16   PRETRIAL ORDER # 243 (Docket Control Order − Wave 4 Cases) The cases identified on Exhibit
                    A will be known as the Ethicon Wave 4 cases and the following deadlines apply: Plaintiff Fact
                    Sheets due by 11/28/2016; Defendant Fact Sheets due by 12/28/2016; Deadline for written
                    discovery requests due by 01/31/2017; Expert disclosure by plaintiffs due by 01/17/2017; Expert
                    disclosure by defendants due by 02/15/2017; Expert disclosure for rebuttal purposes due by
                    03/03/2017; Deposition deadline and close of discovery due by 03/17/2017; Filing of Dispositive
                    Motions due by 04/06/2017; Response to Dispositive Motions due by 04/20/2017; Reply to response
                    to dispositive motions due by 04/27/2017; Filing of Daubert motions due by 04/13/2017; Responses
                    to Daubert motions due by 04/27/2017; Reply to response to Daubert motions due by 05/04/2017, as
                    more fully set forth herein; Confidential Documents. In the event there are issues related to sealing
                    of confidential documents that the parties are unable to resolve, they must be brought to the courts
                    Case 3:20-cv-00851-AC            Document 97         Filed 05/29/20        Page 21 of 30

                    attention in a consolidated manner as follows: A consolidated motion to seal is due on or before
                    02/09/2017, any response is due 02/23/2017 and any reply is due 03/02/2017. Venue
                    Recommendations. The parties shall meet and confer concerning the appropriate venue for each of
                    the cases no later than 01/30/2017, and the parties shall submit joint venue recommendations to the
                    court by 02/09/2017. Transfer and Remand. At the conclusion of pre−trial proceedings, the court,
                    pursuant to PTO # 15 and 28 U.S.C. § 1404(a), will transfer each directly−filed case to a federal
                    district court of proper venue as defined in 28 U.S.C. § 1391. In the alternative, pursuant to PTO #
                    15 and 28 U.S.C. § 1407, cases that were transferred to this court by the MDL panel shall be
                    remanded for further proceedings to the federal district court from which each such case was
                    initially transferred. Trial Settings. If a case is to be tried in the United States District Court for the
                    Southern District of West Virginia, the case shall be deemed trial−ready when discovery is
                    completed and the court rules on the parties pretrial motions. Signed by Judge Joseph R. Goodwin
                    on 10/25/2016. (cc: Clerk of the JPMDL; attys) (REF: MDL 2327; Wave 4 Cases Listed on Exhibit
                    A) (bdr)

10/25/2016   Ï 17   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Peter Zenthoefer on
                    February 9, 2017 at 9:00 a.m. (Combs, Philip)

10/25/2016   Ï 18   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Amanda Clark on
                    3/1/2017 at 9:00 a.m. (Attachments: # 1 Exhibit(s) A)(Jones, Christy)

11/04/2016   Ï 19   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Melissa A. Graff on behalf of Ethicon, Inc., Ethicon, LLC, Johnson & Johnson. (Graff, Melissa)

11/04/2016   Ï 20   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Molly E. Flynn on behalf of Ethicon, Inc., Ethicon, LLC, Johnson & Johnson. (Flynn, Molly)

11/16/2016   Ï 21   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Barbara Smith on
                    December 15, 2016 at 9:00 a.m. (Graff, Melissa)

11/23/2016   Ï 22   CERTIFICATE OF SERVICE filed by Ethicon, Inc., Johnson & Johnson for Defendants' Requests
                    for Production. (Flynn, Molly)

12/19/2016   Ï 23   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Dr. Peter Zenthoefer
                    on Thursday, January 26, 2017 at 9:00am (Graff, Melissa)

01/10/2017   Ï 24   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Dr. Amanda Clark on
                    February 28, 2017 at 9:00 a.m. (Graff, Melissa)

01/12/2017   Ï 25   AMENDED NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Dr. Peter
                    Zenthoefer on January 31, 2017 at 9:00 a.m. (Graff, Melissa)

01/17/2017   Ï 26   CERTIFICATE OF SERVICE by Barbara Smith for Plaintiff's Designation and Disclosure of
                    General and Case−Specific Expert Witnesses. (Cantrell, Christopher)

01/27/2017   Ï 27   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Dr. Michelle Ritter on
                    March 1, 2017 at 1:00pm (Graff, Melissa)

01/30/2017   Ï 28   NOTICE OF INDEPENDENT MEDICAL EXAMINATION by Ethicon, Inc., Johnson & Johnson
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Graff, Melissa)

01/31/2017   Ï 29   CERTIFICATE OF SERVICE by Ethicon, Inc., Johnson & Johnson for Defendants' First Set of
                    Interrogatories, Requests for Admission and Requests for Production to Plaintiffs. (Flynn, Molly)

01/31/2017   Ï 30   CERTIFICATE OF SERVICE by Barbara Smith for Plaintiff's First Set of Interrogatories, Requests
                    for Production and Requests for Admission to Defendant Ethicon, Inc. (Cantrell, Christopher)

02/01/2017   Ï 31
                    Case 3:20-cv-00851-AC           Document 97        Filed 05/29/20       Page 22 of 30

                    AMENDED NOTICE OF INDEPENDENT MEDICAL EXAMINATION by Ethicon, Inc., Johnson
                    & Johnson (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Graff, Melissa)

02/17/2017   Ï 32   CERTIFICATE OF SERVICE by Ethicon, Inc., Johnson & Johnson for Designation and Disclosure
                    of General and Case Specific Expert Witnesses and Non−Retained Expert Disclosures
                    (Moldoveanu, Susanna)

05/11/2017   Ï 33   PRETRIAL ORDER # 254 (Re: Order Dismissing Ethicon, LLC in Cases Listed on Exhibit A) re:
                    the Motion by All Plaintiffs to Amend First Amended Master Long Form Complaint and Jury
                    Demand and Short Form Complaint filed in MDL 2327. It is ORDERED that Ethicon, LLC is
                    dismissed without prejudice from each case identified on Exhibit A. Signed by Judge Joseph R.
                    Goodwin on 5/11/2017. (cc: Clerk of the JPMDL; attys) (REF: MDL 2327; Cases Listed on Exhibit
                    A) (mek)

09/13/2017   Ï 34   PRETRIAL ORDER #270 (ORDER RE: STIPULATIONS EXTENDING DISCOVERY) After a
                    cursory review of many individual cases in the Ethicon MDL, the court notes that the parties have
                    attempted to stipulate a change in the court's Docket Control Orders setting deadlines for discovery.
                    The parties cannot extend court ordered discovery deadlines past the date set for completion of
                    discovery without approval from the court. Fed. R. Civ. P. Rule 29(b); see Fed. R. Civ. P. Rule
                    16(b)(4). Here, the parties are repeatedly attempting to stipulate to delay the completion of
                    discovery, which affects other deadlines in the Docket Control Orders, such as the deadline for
                    filing dispositive motions and the deadline for filing Daubert motions. Under Local Rule 16.1(f)(3),
                    the court is not required to, nor does it, recognize stipulations purporting to extend the discovery
                    deadlines past the close of discovery. See LR Civ. P. 16.1(f)(3). Therefore, all such stipulations filed
                    in the Ethicon MDL which are inconsistent with Local Rule 16.1(f)(3) are INEFFECTUAL and
                    VOID. Such stipulations undermine the policy goals of the MDL, including convenience of the
                    parties, efficiency of the pretrial proceedings, and consistency on related issues. The parties are
                    DIRECTED to cease filing such stipulations purporting to extend the discovery deadlines contrary
                    to Local Rule 16.1(f)(3). When the parties seek an extension of discovery deadlines past the date set
                    for the completion of discovery in the Docket Control Order, they must do so by motion in the
                    individual case. The Docket Control Orders are plain that the only discovery permitted after the
                    close of discovery are depositions of the plaintiff's friends and family members, and only if such
                    depositions are requested before the discovery deadline. Those orders remain unaffected.
                    Modifications of the discovery schedule may be considered, for good cause shown. Fed. R. Civ. P.
                    16(b)(4); see, e.g., PTO #251 at § A.2.f. Good cause does not include mere agreement of the parties.
                    Signed by Judge Joseph R. Goodwin on 9/13/2017. (cc: Clerk of the JPMDL Panel; attys) (REF:
                    MDL 2327; Ethicon Wave 1, 2, 3, 4, 5, 6, and 7 Cases) (rec)

09/26/2017   Ï 35   INACTIVE DOCKET ORDER: The court has been advised that the plaintiff(s) and Ethicon, Inc.
                    have reached a settlement with regard to Ethicon. All discovery deadlines are continued until further
                    order of the court. The Clerk is directed to retire this case from the active docket. Plaintiff(s) and
                    Ethicon may submit an agreed order of dismissal with prejudice on or before 10/31/2017; if
                    settlements are not finalized and dismissal orders are not submitted by then the Court will have a
                    hearing to determine the appropriate action pertaining to any remaining cases on the inactive docket.
                    Counsel for plaintiffs and defendant(s) are directed to provide quarterly reports as to their progress
                    in dismissing cases on the inactive docket. The court will reinstate the case to the active docket if
                    one of the parties shows good cause for such reinstatement. This Order is related to the Proposed
                    Inactive Docket Order filed at ECF No. 4420 in MDL Case No. 2327 Ethicon. Signed by Judge
                    Joseph R. Goodwin on 9/26/2017. (cc: attys; any unrepresented party) (kp) (ADI)

10/19/2017   Ï 36   ORDER The deadline to submit joint motions of dismissal is extended to 3/31/2018 for all cases in
                    MDL 2327 currently on an inactive docket. All remaining provisions of Inactive Docket Orders
                    entered in MDL 2327 and individual cases remain in effect. Signed by Judge Joseph R. Goodwin on
                    10/19/2017. (cc: counsel of record; any unrepresented party) (REF: MDL 2327; Cases on inactive
                    docket) (crg) (Entered: 10/20/2017)
                    Case 3:20-cv-00851-AC          Document 97         Filed 05/29/20       Page 23 of 30

03/26/2018   Ï 37   ORDER The deadline to submit joint motions of dismissal is extended to 8/31/2018 for all cases in
                    MDL 2327 currently on an inactive docket. All remaining provisions of Inactive Docket Orders
                    entered in MDL 2327 and individual cases remain in effect. Signed by Judge Joseph R. Goodwin on
                    3/16/2018. (cc: counsel of record; any unrepresented party) (REF: MDL 2327; Cases on inactive
                    docket) (brn) (ADI)

05/04/2018   Ï 38   MOTION by Barbara Smith, Gary Smith to Move Case to Active Docket (Attachment: # 1 Affidavit
                    Declaration of Barbara Smith)(Cantrell, Christopher)

05/07/2018   Ï 39   ORDER (CHANGE TO CHARACTERIZATION BY CLERK'S OFFICE OF CASES ON
                    INACTIVE DOCKET) It is directed that in all cases with an inactive docket order which resulted in
                    "Closed" and "MDL Ethicon Inactive" flags on the docket sheet, the Clerk is directed to update the
                    docket by removing the "Closed" flag from the docket sheet and leaving the "MDL Ethicon
                    Inactive" flag, for reasons set forth herein. Signed by Judge Joseph R. Goodwin on 4/26/2018. (cc:
                    counsel of record; any unrepresented party) (REF: MDL 2327; Member Cases Flagged "Closed"
                    and "MDL Ethicon Inactive") (brn) (ADI)

07/25/2018   Ï 40   ORDER granting 38 Motion to Reinstate; the Clerk is DIRECTED to remove the inactive docket
                    flag and reinstate this case to the active docket. Signed by Judge Joseph R. Goodwin on 7/25/2018.
                    (cc: counsel of record; any unrepresented party) (st)

09/12/2018   Ï 41   MOTION by Barbara Smith, Gary Smith to be Transferred for Trial (Cantrell, Christopher)

09/25/2018   Ï 42   OPPOSITION by Ethicon, Inc., Ethicon, LLC, Johnson & Johnson to 41 MOTION by Barbara
                    Smith, Gary Smith to be Transferred for Trial (Gage, William)

10/02/2018   Ï 43   REPLY by Barbara Smith, Gary Smith to 42 Response In Opposition. (Attachments: # 1 Affidavit
                    Declaration of Chris W. Cantrell In Support of Reply)(Cantrell, Christopher)

02/04/2019   Ï 44   PRETRIAL ORDER # 328 (Docket Control Order − Ethicon, Inc. Wave 11 Cases) The cases on
                    Exhibit A are: 1. removed from the pending inactive docket; and 2. placed on the active docket. As
                    to the cases on Exhibits A and B: 1. The cases are no longer eligible for return to the inactive docket
                    nor may notices of settlement be filed to relieve the parties from scheduling deadlines; 2. To the
                    extent other defendants, in addition to Ethicon, Inc. and Johnson & Johnson, are named in the
                    cases on Exhibits A and B, the deadlines below also apply to them; 3. The Clerk will file this
                    Docket Control Order in the main MDL and, as of the time of that filing in the main MDL, every
                    case listed on Exhibits A and B (hereinafter referred to as "Wave 11 cases") becomes subject to the
                    deadlines in this Docket Control Order.; and 4. The following deadlines immediately apply in all
                    Ethicon Wave 11 cases with one important exception. If any of the cases on any exhibit were
                    previously on a docket control order and dispositive and Daubert deadlines had passed before
                    such cases became inactive, the parties may not file or refile dispositive or Daubert motions
                    without first seeking leave of court for good cause shown. A. SCHEDULING DEADLINES.. The
                    following deadlines shall apply in all Ethicon Wave 11 cases: Plaintiff Fact Sheets due 02/15/2019;
                    Defendant Fact Sheets due 02/22/2019; Deadline for written discovery requests due 03/25/2019;
                    Expert disclosures served by plaintiffs due 05/24/2019; Expert disclosure served by defendants due
                    06/24/2019; Expert disclosure served for rebuttal due 07/01/2019; Deposition deadline and close of
                    discovery due 08/01/2019; Filing of dispositive motions due 08/14/2019; Response to dispositive
                    motions due 08/28/2019; Reply to response to dispositive motions due 09/04/2019; Filing of
                    Daubert motions due 08/14/2019; Responses to Daubert motions due 08/29/2019; Reply to response
                    to Daubert motions due 09/05/2019. B. MOTION PRACTICE. 3. Confidential Documents. Any
                    consolidated motion to seal is due on or before 6/27/2019, and any response is due by 7/11/2019.
                    Any reply is due by 7/18/2019. The court expects full compliance with Local Rule of Civil
                    Procedure 26.4(c). C. CASES READY FOR TRANSFER, REMAND OR TRIAL 1. Venue
                    Recommendations. By no later than 7/8/2019, the parties shall meet and confer concerning the
                    appropriate venue for each of the cases, and the parties are ORDERED to submit joint venue
                    recommendations to the court by 7/15/2019. Signed by Judge Joseph R. Goodwin on 2/4/2019. (cc:
                    Case 3:20-cv-00851-AC          Document 97        Filed 05/29/20       Page 24 of 30

                    Clerk of the JPMDL; attys; any unrepresented party) (REF: MDL 2327; Ethicon Wave 11 cases
                    identified on Exhibits A and B) (st) (ADI) (Entered: 02/07/2019)

03/02/2019   Ï 45   NOTICE OF ATTORNEY APPEARANCE by Margaret H. Loveman on behalf of Ethicon, Inc.,
                    Johnson & Johnson. (Loveman, Margaret)

03/15/2019   Ï 46   CERTIFICATE OF SERVICE by Ethicon, Inc. for Ethicon, Inc.'s First Interrogatories, Requests for
                    Admissions and Requests for Production to Plaintiff. (Loveman, Margaret)

03/27/2019   Ï 47   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Michael B. Hewes on behalf of Ethicon, Inc., Johnson & Johnson. (Hewes, Michael)

04/19/2019   Ï 48   CERTIFICATE OF SERVICE by Barbara Smith, Gary Smith for Certificate of Service for
                    Plaintiff's Responses and Objections to Defendants First Set of Requests for Production, First Set of
                    Requests for Admission, and First Set of Interrogatories. (Cantrell, Christopher)

05/16/2019   Ï 49   NOTICE OF ATTORNEY APPEARANCE AND COUNSEL CONTACT INFORMATION FORM
                    by Amy M. Pepke on behalf of Ethicon, Inc., Johnson & Johnson. (Pepke, Amy)

05/16/2019   Ï 50   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Barbara L. Smith on
                    06/18/2019 at 9:00 a.m. PDT (Pepke, Amy)

05/16/2019   Ï 51   NOTICE of Filing Subpoena of Barbara L. Smith by Ethicon, Inc., Johnson & Johnson re: 50 Notice
                    to Take Video Deposition. (Pepke, Amy)

05/16/2019   Ï 52   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Gary Smith on
                    06/18/2019 at 11:00 a.m. PDT (Pepke, Amy)

05/16/2019   Ï 53   NOTICE of Filing Subpoena of Gary Smith by Ethicon, Inc., Johnson & Johnson re: 52 Notice to
                    Take Video Deposition. (Pepke, Amy)

05/24/2019   Ï 54   CERTIFICATE OF SERVICE by Barbara Smith, Gary Smith for Supplemental Designation and
                    Disclosure of General and Case−Specific Expert Witnesses. (Cantrell, Christopher)

06/18/2019   Ï 55   MOTION by Barbara Smith, Gary Smith for Protective Order. (Attachment: # 1Declaration of Chris
                    W. Cantrell in Support of Motion for Protective Order)(Cantrell, Christopher)

06/18/2019     Ï    MOTION REFERRED to Magistrate Judge Cheryl A. Eifert: 55 MOTION by Barbara Smith, Gary
                    Smith for Protective Order. (mkw)

06/27/2019   Ï 56   CERTIFICATE OF SERVICE by Ethicon, Inc., Johnson & Johnson for Amended Designation and
                    Disclosure of General and Case Specific Expert Witnesses and Defendants Non−Retained Expert
                    Disclosures. (Gage, William)

06/30/2019   Ï 57   NOTICE of Withdrawal of Motion for Protective Order by Barbara Smith, Gary Smith re: 55
                    MOTION by Barbara Smith, Gary Smith for Protective Order. (Cantrell, Christopher) (Entered:
                    07/01/2019)

07/02/2019   Ï 58   ORDER granting 57 Notice of Withdrawal of Motion for Protective Order; and denying as moot 55
                    MOTION by Barbara Smith, Gary Smith for Protective Order. Signed by Magistrate Judge Cheryl
                    A. Eifert on 7/2/2019. (cc: counsel of record; any unrepresented party) (kew)

07/26/2019   Ï 59   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Placeholder on TBD at
                    TBD (Loveman, Margaret)

07/26/2019   Ï 60   NOTICE OF VIDEO DEPOSITION by Ethicon, Inc., Johnson & Johnson of Placeholder on TBD at
                    TBD (Loveman, Margaret)

08/02/2019   Ï 61
                    Case 3:20-cv-00851-AC          Document 97         Filed 05/29/20       Page 25 of 30

                    NOTICE OF DEPOSITION by Ethicon, Inc., Johnson & Johnson of Daniel Elliott, M.D. on to be
                    determined at to be determined (Gage, William)

08/13/2019   Ï 62   MOTION by Ethicon, Inc., Ethicon, LLC, Johnson & Johnson for Partial Summary Judgment.
                    (Attachment: # 1 Exhibit A)(Gage, William)

08/13/2019   Ï 63   MEMORANDUM by Ethicon, Inc., Ethicon, LLC, Johnson & Johnson in support of 62 MOTION
                    by Ethicon, Inc., Ethicon, LLC, Johnson & Johnson for Partial Summary Judgment. (Gage,
                    William)

08/14/2019   Ï 64   MOTION by Ethicon, Inc., Johnson & Johnson to Exclude Case Specific Opinions of Dr. Daniel
                    Elliott. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                    Exhibit F, # 7 Exhibit G)(Gage, William)

08/14/2019   Ï 65   MOTION by Barbara Smith, Gary Smith to Strike Defendant's Designation of Retained and
                    Non−Retained Experts For Violation of Pretrial Order No. 328, 56 Certificate of Service.
                    (Attachments: # 1 Exhibit A − Retained Experts, # 2 Exhibit B − Non−retained Experts Prolift, # 3
                    Exhibit C − Non−retained Experts TVT−O, # 4 Exhibit D − Treating Physicians
                    Disclosure)(Cantrell, Christopher)

08/23/2019   Ï 66   AMENDED NOTICE OF DEPOSITION by Ethicon, Inc., Johnson & Johnson of Daniel Elliott,
                    M.D. on 8/31/2019 at 3:00 p.m. (Gage, William)

08/26/2019   Ï 67   NOTICE OF ATTORNEY APPEARANCE by John Lowther on behalf of Barbara Smith, Gary
                    Smith. (Lowther, John)

08/26/2019   Ï 68   MOTION by Barbara Smith, Gary Smith to Strike 62 MOTION by Ethicon, Inc., Ethicon, LLC,
                    Johnson & Johnson for Partial Summary Judgment and 64 MOTION by Ethicon, Inc., Johnson &
                    Johnson to Exclude Certain Opinions of Daniel Elliott, M.D. (Attachments: # 1 Exhibit A, # 2
                    Exhibit B, # 3 Exhibit C)(Lowther, John) (Modified on 8/27/2019 to remove link to #63
                    memorandum) (mkw).

08/28/2019   Ï 69   OPPOSITION by Barbara Smith, Gary Smith to 62 MOTION by Ethicon, Inc., Ethicon, LLC,
                    Johnson & Johnson for Partial Summary Judgment. (Attachment: # 1 Exhibit A)(Lowther, John)
                    (Modified on 8/30/2019 to remove link to #63 memorandum) (mkw).

08/28/2019   Ï 70   OPPOSITION by Ethicon, Inc., Johnson & Johnson to 65 MOTION by Barbara Smith, Gary Smith
                    to Strike Defendant's Designation of Retained and Non−Retained Experts For Violation of Pretrial
                    Order No. 328, 56 Certificate of Service. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit
                    C)(Gage, William)

08/28/2019   Ï 71   OPPOSITION by Barbara Smith, Gary Smith to 64 MOTION by Ethicon, Inc., Johnson & Johnson
                    to Exclude Case Specific Opinions of Dr. Daniel Elliott. (Attachments: # 1 Exhibit A, # 2 Exhibit B,
                    # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F)(Lowther, John) (Entered: 08/29/2019)

09/04/2019   Ï 72   REPLY by Barbara Smith, Gary Smith to 70 Response In Opposition. (Attachment: # 1 Exhibit
                    A)(Lowther, John)

09/04/2019   Ï 73   REPLY by Ethicon, Inc., Johnson & Johnson to 71 Response In Opposition. (Gage, William)

09/06/2019   Ï 74   OPPOSITION by Ethicon, Inc., Johnson & Johnson to 68 MOTION by Barbara Smith, Gary Smith
                    to Strike 62 MOTION by Ethicon, Inc., Ethicon, LLC, Johnson & Johnson for Partial Summary
                    Judgment and 64 MOTION by Ethicon, Inc., Johnson & Johnson to Exclude Certain Opinions of
                    Daniel Elliott, M.D. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Gage, William)

09/13/2019   Ï 75   REPLY by Barbara Smith, Gary Smith to 74 Response In Opposition. (Cantrell, Christopher)

01/10/2020   Ï 76   NOTICE of Withdrawal as Counsel by Barbara Smith, Gary Smith. (Cantrell, Christopher)
                    Case 3:20-cv-00851-AC           Document 97        Filed 05/29/20       Page 26 of 30

05/08/2020   Ï 77   ORDER denying 41 MOTION by Barbara Smith, Gary Smith to be Transferred for Trial. Signed by
                    Judge Joseph R. Goodwin on 5/8/2020. (cc: attys; any unrepresented party) (st)

05/11/2020   Ï 78   ORDER Pending in the cases on Exhibit A is Plaintiffs' Motion to Strike Defendant's Non−Retained
                    Experts; the motions are GRANTED to the extent plaintiffs seek an order excluding expert
                    witnesses designated by the Ethicon defendants in excess of five; Plaintiffs' Motions are otherwise
                    DENIED. Signed by Judge Joseph R. Goodwin on 5/11/2020. (cc: counsel of record; any
                    unrepresented party) (MDL 2327; cases on Exhibit A) (st)

05/12/2020   Ï 79   ORDER denying 68 MOTION by Barbara Smith, Gary Smith to Strike 62 MOTION by Ethicon,
                    Inc., Ethicon, LLC, Johnson & Johnson for Partial Summary Judgment and 64 MOTION by
                    Ethicon, Inc., Johnson & Johnson to Exclude Certain Opinions of Daniel Elliott, M.D. Signed by
                    Judge Joseph R. Goodwin on 5/12/2020. (cc: attys; any unrepresented party) (maw)

05/14/2020   Ï 80   TRANSFER ORDER FOR CASES ON EXHIBIT A directing that on 5/28/2020 the cases identified
                    on Exhibit A that are still pending shall be transferred to the United States District Courts identified
                    on Exhibit A pursuant to 28 U.S.C. § 1404(a); on or before 5/27/2020 the parties are DIRECTED to
                    confer and to file in each pending individual member case identified in Exhibit A, all documents
                    from the main MDL that the parties jointly deem relevant to constitute an appropriate record for the
                    receiving court to consider; the Clerk is DIRECTED to use the appropriate function in CM/ECF to
                    extract each member case listed on Exhibit A that remains pending and transfer it to the
                    corresponding United States District Court listed on Exhibit A; after transfer of each member case
                    listed in Exhibit A that is not dismissed prior to the Transfer Date, the Clerk is DIRECTED to
                    formally close the case and strike it from the docket of this court. Signed by Judge Joseph R.
                    Goodwin on 5/14/2020. (cc: Clerk of the JPMDL; counsel of record; any unrepresented party)
                    (REF: MDL 2327; Cases Listed on Exhibit A) (maw)

05/26/2020   Ï 81   JOINT DESIGNATION OF RECORD for MDL transfers re: 2:12−md−02327 − Ethicon, Inc.
                    (Attachments: # 1 Exhibit MDL ECF (238) − First Amended Master Long Form Complaint, # 2
                    Exhibit MDL ECF (239) − Master Answer of Ethicon, Inc. to First Amended Master Complaint, # 3
                    Exhibit MDL ECF (241) − Master Answer of Johnson & Johnson to First Amended Master
                    Complaint, # 4 Exhibit MDL ECF (262) − Short Form Complaint, # 5 Exhibit MDL ECF (263) −
                    Amended Short Form Complaint)(Gage, William) (Modified on 5/28/2020 to add party filers)
                    (mkw).

05/26/2020   Ï 82   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit MDL ECF (2038) Part 1 − Defs Mot to
                    Exclude Jerry Blaivas, # 2 Exhibit MDL ECF (2038) Part 2 − Defs Mot to Exclude Jerry Blaivas, #
                    3 Exhibit MDL ECF (2038) Part 3 − Defs Mot to Exclude Jerry Blaivas, # 4 Exhibit MDL ECF
                    (2038) Part 4 − Defs Mot to Exclude Jerry Blaivas, # 5 Exhibit MDL ECF (2038) Part 5 − Defs Mot
                    to Exclude Jerry Blaivas, # 6 Exhibit MDL ECF (2040) − Defs Mem in Support of Mot to Exclude
                    Jerry Blaivas, # 7 Exhibit MDL ECF (2176) Part 1 − Plfs Mem in Opp to Mot to Exclude Jerry
                    Blaivas, # 8 Exhibit MDL ECF (2176) Part 2 − Plfs Mem in Opp to Mot to Exclude Jerry Blaivas, #
                    9 Exhibit MDL ECF (2213) − Defs Reply to Mem in Opp to Mot to Exclude Jerry Blaivas, # 10
                    Exhibit MDL ECF (3588) − Defs Mot to Exclude Jerry Blaivas, # 11 Exhibit MDL ECF (3589) −
                    Defs Mem in Support of Mot to Exclude Jerry Blaivas, # 12 Exhibit MDL ECF (3758) − Plfs Resp
                    in Opp to Mot to Exclude Jerry Blaivas, # 13 Exhibit MDL ECF (3840) − Defs Resp Supporting
                    Mot to Exclude Jerry Blaivas, # 14 Exhibit MDL ECF (8539) − Defs Notice of Adoption of Memo
                    in Support of Mot to Exclude Jerry Blaivas, # 15 Exhibit MDL ECF (8581) − Plfs Notice of
                    Adoption of Resp to Mot to Exclude Jerry Blaivas)(Gage, William) (Modified on 5/28/2020 to add
                    party filers) (mkw).

05/26/2020   Ï 83   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (2082) Part 3 − Defs' Mot to Exclude Daniel Elliott, # 2 Exhibit MDL ECF (2082) Part 2 − Defs'
                    Mot to Exclude Daniel Elliott, # 3 Exhibit MDL ECF (2082) Part 3 − Defs' Mot to Exclude Daniel
                    Case 3:20-cv-00851-AC        Document 97        Filed 05/29/20     Page 27 of 30

                    Elliott, # 4 Exhibit MDL ECF (2085) − Defs Mem in Support of Mot to Exclude Daniel Elliott, # 5
                    Exhibit MDL ECF (2191) − Plfs Amended Resp to Mot to Exclude Daniel Elliott, # 6 Exhibit MDL
                    ECF (2215) − Defs Reply in Support of Mot to Exclude Daniel Elliott, # 7 Exhibit MDL ECF
                    (2815) − Defs Mem in Support of Mot to Exclude Daniel Elliott, # 8 Exhibit MDL ECF (2952) −
                    Plfs Resp to Mot to Exclude Daniel Elliott, # 9 Exhibit MDL ECF (8080) Part 1 − Defs' Mot to
                    Exclude Daniel Elliott, # 10 Exhibit MDL ECF (8080) Part 2 − Defs' Mot to Exclude Daniel Elliott,
                    # 11 Exhibit MDL ECF (8080) Part 3 − Defs' Mot to Exclude Daniel Elliott, # 12 Exhibit MDL ECF
                    (8080) Part 4 − Defs' Mot to Exclude Daniel Elliott, # 13 Exhibit MDL ECF (8081) − Defs Memo in
                    Support of Mot to Exclude Daniel Elliott, # 14 Exhibit MDL ECF (8247) − Plfs Memo in Opp to
                    Mot to Exclude Daniel Elliott, # 15 Exhibit MDL ECF (8311) − Defs Reply to Mot to Exclude
                    Daniel Elliott, # 16 Exhibit MDL ECF (8312) − Defs Reply to Mot to Exclude Daniel Elliott, # 17
                    Exhibit MDL ECF (8540) − Defs Notice of Adoption of Mot to Exclude Daniel Elliott, # 18 Exhibit
                    MDL ECF (8582) − Plfs Notice of Adoption of Resp to Mot to Exclude Daniel Elliott)(Gage,
                    William) (Modified on 5/28/2020 to add party filers) (mkw).

05/26/2020   Ï 84   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (1983) − Defs Mot to Exclude Howard Jordi, # 2 Exhibit MDL ECF (1985) − Defs Memo in
                    Support of Mot to Exclude Howard Jordi, # 3 Exhibit MDL ECF (2186) − Plfs Opp to Mot to
                    Exclude Howard Jordi, # 4 Exhibit MDL ECF (2216) − Defs Reply in Support of Mot to Exclude
                    Howard Jordi, # 5 Exhibit MDL ECF (3633) Part 1 − Defs Mot to Exclude Howard Jordi, # 6
                    Exhibit MDL ECF (3633) Part 2 − Defs Mot to Exclude Howard Jordi, # 7 Exhibit MDL ECF
                    (3637) − Defs Memo in Support of Mot to Exclude Howard Jordi, # 8 Exhibit MDL ECF (3771) −
                    Plfs Resp in Opp to Mot to Exclude Howard Jordi, # 9 Exhibit MDL ECF (3836) − Defs Reply In
                    Support of Mot to Exclude Howard Jordi, # 10 Exhibit MDL ECF (8525) − Defs Notice of
                    Adoption of Mot to Exclude Howard Jordi, # 11 Exhibit MDL ECF (8586) − Plfs Notice of
                    Adoption of Resp to Mot to Exclude Howard Jordi)(Gage, William) (Modified on 5/28/2020 to add
                    party filers) (mkw).

05/26/2020   Ï 85   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (1978) Part 1 − Defs Mot to Exclude Uwe Klinge, # 2 Exhibit MDL ECF (1978) Part 2 − Defs Mot
                    to Exclude Uwe Klinge, # 3 Exhibit MDL ECF (1978) Part 3 − Defs Mot to Exclude Uwe Klinge, #
                    4 Exhibit MDL ECF (1978) Part 4 − Defs Mot to Exclude Uwe Klinge, # 5 Exhibit MDL ECF
                    (1978) Part 5 − Defs Mot to Exclude Uwe Klinge, # 6 Exhibit MDL ECF (1978) Part 6 − Defs Mot
                    to Exclude Uwe Klinge, # 7 Exhibit MDL ECF (1978) Part 7 − Defs Mot to Exclude Uwe Klinge, #
                    8 Exhibit MDL ECF (1978) Part 8 − Defs Mot to Exclude Uwe Klinge, # 9 Exhibit MDL ECF
                    (1978) Part 9 − Defs Mot to Exclude Uwe Klinge, # 10 Exhibit MDL ECF (1978) Part 10 − Defs
                    Mot to Exclude Uwe Klinge, # 11 Exhibit MDL ECF (1978) Part 11 − Defs Mot to Exclude Uwe
                    Klinge, # 12 Exhibit MDL ECF (1978) Part 12 − Defs Mot to Exclude Uwe Klinge, # 13 Exhibit
                    MDL ECF (1978) Part 13 − Defs Mot to Exclude Uwe Klinge, # 14 Exhibit MDL ECF (1978) Part
                    14 − Defs Mot to Exclude Uwe Klinge, # 15 Exhibit MDL ECF (1978) Part 15 − Defs Mot to
                    Exclude Uwe Klinge, # 16 Exhibit MDL ECF (1978) Part 16 − Defs Mot to Exclude Uwe Klinge, #
                    17 Exhibit MDL ECF (1978) Part 17 − Defs Mot to Exclude Uwe Klinge, # 18 Exhibit MDL ECF
                    (1978) Part 18 − Defs Mot to Exclude Uwe Klinge, # 19 Exhibit MDL ECF (1978) Part 19 − Defs
                    Mot to Exclude Uwe Klinge, # 20 Exhibit MDL ECF (1978) Part 20 − Defs Mot to Exclude Uwe
                    Klinge, # 21 Exhibit MDL ECF (1978) Part 21 − Defs Mot to Exclude Uwe Klinge, # 22 Exhibit
                    MDL ECF (1982) − Defs Mem in Support of Mot to Exclude Uwe Klinge, # 23 Exhibit MDL ECF
                    (2188) Part 1 − Plfs Resp to Mot to Limit Uwe Klinge, # 24 Exhibit MDL ECF (2188) Part 2 − Plfs
                    Resp to Mot to Limit Uwe Klinge, # 25 Exhibit MDL ECF (2188) Part 3 − Plfs Resp to Mot to
                    Limit Uwe Klinge, # 26 Exhibit MDL ECF (2188) Part 4 − Plfs Resp to Mot to Limit Uwe
                    Klinge)(Gage, William) (Modified on 5/28/2020 to add party filers) (mkw).

05/26/2020   Ï 86   CONTINUATION TO JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    Case 3:20-cv-00851-AC        Document 97       Filed 05/29/20      Page 28 of 30

                    (2200) − Defs Reply to Mot to Exclude Uwe Klinge, # 2 Exhibit MDL ECF (3626) Part 1 − Defs'
                    Mot to Exclude Uwe Klinge, # 3 Exhibit MDL ECF (3626) Part 2 − Defs' Mot to Exclude Uwe
                    Klinge, # 4 Exhibit MDL ECF (3630) − Defs Mem in Support of Mot to Exclude Uwe Klinge, # 5
                    Exhibit MDL ECF (3767) Part 1 − Plfs' Resp to Defs' Mot to Exclude Uwe Klinge, # 6 Exhibit
                    MDL ECF (3767) Part 2 − Plfs' Resp to Defs' Mot to Exclude Uwe Klinge, # 7 Exhibit MDL ECF
                    (3767) Part 3 − Plfs' Resp to Defs' Mot to Exclude Uwe Klinge, # 8 Exhibit MDL ECF (3767) Part 4
                    − Plfs' Resp to Defs' Mot to Exclude Uwe Klinge, # 9 Exhibit MDL ECF (3855) − Defs Reply in
                    Support of Mot to Exclude Uwe Klinge, # 10 Exhibit MDL ECF (8519) − Defs Notice of Adoption
                    of Mot to Exclude Uwe Klinge, # 11 Exhibit MDL ECF (8588) − Plfs Notice of Adoption of Resp
                    to Mot to Exclude Uwe Klinge)(Gage, William) (Modified on 5/28/2020 to add party filers) (mkw).

05/26/2020   Ï 87   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (2075) − Defs Mot to Exclude Peggy Pence, # 2 Exhibit MDL ECF (2078) − Defs Mem in Support
                    of Mot to Exclude Peggy Pence, # 3 Exhibit MDL ECF (2172) − Plfs Resp to Mot to Exclude Peggy
                    Pence, # 4 Exhibit MDL ECF (2214) − Defs Resp to Mot to Exclude Peggy Pence, # 5 Exhibit
                    MDL ECF (2759) − Defs Mot to Exclude Peggy Pence, # 6 Exhibit MDL ECF (2760) − Defs Mem
                    in Support of Mot to Exclude Peggy Pence, # 7 Exhibit MDL ECF (2949) − Plfs Resp to Mot to
                    Exclude Peggy Pence, # 8 Exhibit MDL ECF (3017) − Defs Reply in Support of Mot to Exclude
                    Peggy Pence, # 9 Exhibit MDL ECF (8531) − Defs Notice of Adoption of Mot to Exclude Peggy
                    Pence, # 10 Exhibit MDL ECF (8596) − Plfs Notice of Adoption of Mot to Exclude Peggy
                    Pence)(Gage, William) (Modified on 5/28/2020 to add party filers) (mkw).

05/26/2020   Ï 88   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (2131) − Plfs Mem in Support of Mot to Exclude Brian Flynn, # 2 Exhibit MDL ECF (2269) − Defs
                    Resp in Opp to Mot to Exclude Brian Flynn, # 3 Exhibit MDL ECF (2280) − Plfs Mem in Support
                    of Mot to Exclude Brian Flynn, # 4 Exhibit MDL ECF (2854) − Plfs Mot to Exclude Brian Flynn, #
                    5 Exhibit MDL ECF (2855) − Plfs Mem in Support of Mot to Exclude Brian Flynn, # 6 Exhibit
                    MDL ECF (2913) − Defs Resp in Opp to Mot to Exclude Brian Flynn, # 7 Exhibit MDL ECF
                    (3048) − Plfs Memo in Support of Mot to Exclude Brian Flynn, # 8 Exhibit MDL ECF (8483) − Plfs
                    Notice of Adoption of Mot to Exclude Brian Flynn, # 9 Exhibit MDL ECF (8627) − Defs Notice of
                    Adoption of Mot to Exclude Brian Flynn)(Gage, William) (Modified on 5/28/2020 to add party
                    filers) (mkw).

05/26/2020   Ï 89   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (2022) − Plfs Mot to Exclude Douglas Grier, # 2 Exhibit MDL ECF (2024) − Plfs Memo in Support
                    of Mot to Exclude Douglas Grier, # 3 Exhibit MDL ECF (2179) − Defs Memo in Opp to Mot to
                    Exclude Douglas Grier, # 4 Exhibit MDL ECF (2921) − Defs Memo in Opp to Mot to Exclude
                    Douglas Grier, # 5 Exhibit MDL ECF (2982) − Plfs Mem in Support of Mot to Exclude Douglas
                    Grier, # 6 Exhibit MDL ECF (8488) − Plfs Notice of Adoption of Mot to Exclude Douglas Grier, #
                    7 Exhibit MDL ECF (8628) − Defs Notice of Adoption to Mot to Exclude Douglas Grier)(Gage,
                    William) (Modified on 5/28/2020 to add party filers) (mkw).

05/26/2020   Ï 90   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (2205) Part 1 − Plfs Mot to Exclude Steven Maclean, # 2 Exhibit MDL ECF (2205) Part 2 − Plfs'
                    Mot to Exclude Steven Maclean, # 3 Exhibit MDL ECF (2205) Part 3 − Plfs' Mot to Exclude Steven
                    Maclean, # 4 Exhibit MDL ECF (2206) − Plfs' Mem in Support of Plfs' Mot to Exclude Steven
                    Maclean, # 5 Exhibit MDL ECF (2287) Part 1 − Defs' Resp to Plfs' Mot to Exclude Steven Maclean,
                    # 6 Exhibit MDL ECF (2287) Part 2 − Defs' Resp to Plfs' Mot to Exclude Steven Maclean, # 7
                    Exhibit MDL ECF (2297) − Plfs' Reply to Defs' Resp to Mot to Exclude Steven Maclean, # 8
                    Exhibit MDL ECF (2552) Part 1 − Defs' Resp to Plfs' Mot to Exclude Steven Maclean, # 9 Exhibit
                    MDL ECF (2552) Part 2 − Defs' Resp to Plfs' Mot to Exclude Steven Maclean, # 10 Exhibit MDL
                    Case 3:20-cv-00851-AC        Document 97        Filed 05/29/20     Page 29 of 30

                    ECF (2552) Part 3 − Defs' Resp to Plfs' Mot to Exclude Steven Maclean, # 11 Exhibit MDL ECF
                    (2825) − Plfs' Mot to Exclude Steven Maclean, # 12 Exhibit MDL ECF (2826) − Plfs' Mem in
                    Support of Mot to Exclude Steven Maclean, # 13 Exhibit MDL ECF (2942) − Defs' Resp to Plfs'
                    Mot to Exclude Steven Maclean, # 14 Exhibit MDL ECF (3053) − Plfs' Reply in Support of Mot to
                    Exclude Steven Maclean, # 15 Exhibit MDL ECF (8496) − Plfs Notice of Adoption of Mot to
                    Exclude Steven Maclean, # 16 Exhibit MDL ECF (8609) − Defs Notice of Adoption of Mot to
                    Exclude Steven Maclean)(Gage, William) (Modified on 5/28/2020 to add party filers) (mkw).

05/26/2020   Ï 91   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (2035) − Plfs Mot to Exclude Christina Pramudji, # 2 Exhibit MDL ECF (2037) − Plfs' Mem in
                    Support of Mot to Exclude Christina Pramudji, # 3 Exhibit MDL ECF (2153) − Defs' Resp to Mot
                    to Exclude Christina Pramudji, # 4 Exhibit MDL ECF (2236) − Plfs' Reply to Mot to Exclude
                    Christina Pramudji, # 5 Exhibit MDL ECF (2530) − Defs' Resp to Mot to Exclude Christina
                    Pramudji, # 6 Exhibit MDL ECF (8501) − Plfs Notice of Adoption of Mot to Exclude Christina
                    Pramudji, # 7 Exhibit MDL ECF (8614) − Defs Notice of Adoption of Mot to Exclude Christina
                    Pramudji)(Gage, William) (Modified on 5/28/2020 to add party filers) (mkw).

05/26/2020   Ï 92   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (7349) − Plfs Mot to Exclude Edward Stanford, # 2 Exhibit MDL ECF (7462) − Defs Resp in Opp
                    to Mot to Exclude Edward Stanford, # 3 Exhibit MDL ECF (8530) − Plfs Notice of Adoption of
                    Mot to Exclude Edward Stanford, # 4 Exhibit MDL ECF (8630) − Defs Notice of Adoption of Mot
                    to Exclude Edward Stanford)(Gage, William) (Modified on 5/28/2020 to add party filers) (mkw).

05/26/2020   Ï 93   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit ECF #81 CONTINUED, MDL ECF
                    (2130) − Mot to Exclude Brian Flynn)(Gage, William) (Modified on 5/28/2020 to add party filers)
                    (mkw).

05/27/2020   Ï 94   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit MDL ECF 274 − Pretrial Order #65
                    (Amended Order Regarding Delayed Filing and Application to the Statute of Limitations), # 2
                    Exhibit MDL ECF 842 − Pretrial Order #72 (Order Amending PTO #65 to Require Copies of
                    Complaints Filed Under Delayed Filing Agreements), # 3 Exhibit MDL ECF 1001 − Pretrial Order
                    #91 (Third Amended Order Regarding Delayed Filing and Application to the Statute of
                    Limitations), # 4 Exhibit MDL ECF 2667− Memorandum Opinion and Order re Jerry Blaivas,
                    M.D., # 5 Exhibit MDL ECF 3565 − Order Adopting Memorandum Opinion and Order re Jerry
                    Blaivas, M.D., # 6 Exhibit MDL ECF 4197 − Order Adopting Memorandum Opinion and Order re
                    Jerry Blaivas, M.D., # 7 Exhibit MDL ECF 5157 − Order Adopting Memorandum Opinion and
                    Order re Jerry Blaivas, M.D., # 8 Exhibit MDL ECF 2666 − Memorandum Opinion and Order re
                    Daniel Elliott, M.D., # 9 Exhibit MDL ECF 4152 − Order Adopting Memorandum Opinion and
                    Order re Daniel Elliott, M.D., # 10 Exhibit MDL ECF 6409 − Order Adopting Memorandum
                    Opinion and Order re Daniel Elliott, M.D., # 11 Exhibit MDL ECF 6522 − Order Adopting
                    Memorandum Opinion and Order re Daniel Elliott, M.D., # 12 Exhibit MDL ECF 6614 − Order
                    Adopting Memorandum Opinion and Order re Daniel Elliott, M.D., # 13 Exhibit MDL ECF 2699 −
                    Memorandum Opinion And Order re Howard Jordi, Ph.D., # 14 Exhibit MDL ECF 4169 −
                    Memorandum Opinion And Order re Howard Jordi, Ph.D., # 15 Exhibit MDL ECF 2642 −
                    Memorandum Opinion And Order re Uwe Klinge, M.D., # 16 Exhibit MDL ECF 3525 − Order
                    Adopting Memorandum Opinion and Order re Uwe Klinge, M.D., # 17 Exhibit MDL ECF 4172 −
                    Order Adopting Memorandum Opinion and Order re Uwe Klinge, M.D., # 18 Exhibit MDL ECF
                    6398 − Order Adopting Memorandum Opinion and Order re Uwe Klinge, M.D., # 19 Exhibit MDL
                    ECF 6413 − Order Adopting Memorandum Opinion and Order re Uwe Klinge, M.D., # 20 Exhibit
                    MDL ECF 6458 − Order Adopting Memorandum Opinion and Order re Uwe Klinge, M.D., # 21
                    Exhibit MDL ECF 6517 − Order Adopting Memorandum Opinion and Order re Uwe Klinge,
                    Case 3:20-cv-00851-AC         Document 97        Filed 05/29/20      Page 30 of 30

                    M.D.)(Lowther, John) (Modified on 5/28/2020 to add party filers) (mkw).

05/27/2020   Ï 95   JOINT DESIGNATION OF RECORD for MDL transfers re: 2:12−md−02327 − Ethicon, Inc.
                    (Attachments: # 1 Exhibit MDL ECF 2664 − Memorandum Opinion and Order re Peggy Pence,
                    Ph.D., # 2 Exhibit MDL ECF 3510 − Order Adopting Memorandum Opinion and Order re Peggy
                    Pence, Ph.D., # 3 Exhibit MDL ECF 4180 − Order Adopting Memorandum Opinion and Order re
                    Peggy Pence, Ph.D., # 4 Exhibit MDL ECF 6299 − Order Adopting Memorandum Opinion and
                    Order re Peggy Pence, Ph.D., # 5 Exhibit MDL ECF 6494 − Order Adopting Memorandum Opinion
                    and Order re Peggy Pence, Ph.D., # 6 Exhibit MDL ECF 6535 − Order Adopting Memorandum
                    Opinion and Order re Peggy Pence, Ph.D., # 7 Exhibit MDL ECF 2701 − Memorandum Opinion
                    and Order re Brian J. Flynn, M.D., # 8 Exhibit MDL ECF 3523 − Order Adopting Memorandum
                    Opinion and Order re Brian J. Flynn, M.D., # 9 Exhibit MDL ECF 2703 − Memorandum Opinion
                    and Order re Douglas Grier, M.D., # 10 Exhibit MDL ECF 3309 − Order Adopting Memorandum
                    Opinion and Order re Douglas Grier, M.D., # 11 Exhibit MDL ECF 4160 − Order Adopting
                    Memorandum Opinion and Order re Douglas Grier, M.D., # 12 Exhibit MDL ECF 6247 − Order
                    Adopting Memorandum Opinion and Order re Douglas Grier, M.D., # 13 Exhibit MDL ECF 2724 −
                    Memorandum Opinion and Order re Steven MacLean, Ph.D., # 14 Exhibit MDL ECF 3517 − Order
                    Adopting Memorandum Opinion and Order re Steven MacLean, Ph.D., # 15 Exhibit MDL ECF
                    6313 − Order Adopting Memorandum Opinion and Order re Steven MacLean, Ph.D., # 16 Exhibit
                    MDL ECF 2650 − Memorandum Opinion and Order re Christina Pramudji, M.D., # 17 Exhibit
                    MDL ECF 3508 − Order Adopting Memorandum Opinion and Order re Christina Pramudji, M.D., #
                    18 Exhibit MDL ECF 9119 − Order Striking Defendants Experts In Excess Of Five, # 19 Exhibit
                    MDL ECF 9120 − Order Striking Defendants Experts In Excess Of Five)(Lowther, John) (Modified
                    on 5/28/2020 to add party filers) (mkw).

05/27/2020   Ï 96   CONTINUATION OF JOINT DESIGNATION OF RECORD for MDL transfers re:
                    2:12−md−02327 − Ethicon, Inc. (Attachments: # 1 Exhibit MDL ECF 1069 Pretrial Order #100
                    (Plaintiffs' Motion for a Finding of Spoliation and for Sanctions))(Lowther, John) (Modified on
                    5/28/2020 to add party filers) (mkw).
